DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious an overhead sidelight, a one overhead sidelight illuminating method, a computer program product embodied on a non-transitory computer readable medium for illuminating a paper or cardboard web for deviation detection comprising all the specific elements with the specific combination including turning on LEDs of the overhead sidelight arranged above the web, which width of the overhead sidelight is shorter than a width of the web or as wide as the web, and which LEDs are side-directed towards a first edge of the web when looking at the sidelight from the direction whereto the paper or cardboard web runs for illuminating a first half of width of the web from center to the first edge of the web for capturing an image of the first half of width of the web by at least one imaging device in set forth of claims 1, 6, and 14, wherein dependent claims 2-4 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 7-13 are allowable by virtue of dependency on the allowed claim 6.
Claim 5 is allowable for the reasons presented in the Office action filed on 02/24/21 in pages 12-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 7, 2021


						              /SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886